DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/5/2020, the claims filed on 9/8/2021, and the interview conducted on 12/6/2021.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyu Min (reg. No. 67249) on 12/6/2021.

The application has been amended as follows: 



Please amend the abstract of the originally filed specification, filed on 3/5/2020, with the following amendments:

Abstract

(Currently Amended)

A method for detecting novelty using an encoder and a decoder comprises: feeding a first input into the encoder and processing the first input through a plurality of encoder layers to generate a first encoded input, wherein processing the first input comprises generating a first intermediate encoded input prior to generating the first encoded input, feeding the first encoded input from the encoder into the decoder and processing the first encoded input through a plurality of decoder layers to generate a first reconstructed output, feeding the first reconstructed output from the decoder as a second or subsequent input into the encoder and processing the first reconstructed output through the plurality of encoder layers, wherein processing the first reconstructed output comprises generating a second intermediate encoded input from the one of the encoder layers, and detecting a novelty based on the first intermediate encoded input and the second intermediate encoded input.













Please amend the claim set, filed on 9/8/2021, with the following amendments:

Claims

1. (Currently Amended)  A method implemented on an electronic device for detecting novelty of [[a]] sensor data using a deep learning neural network model, the method comprising: 
providing [[a]] the deep learning neural network model comprising an autoencoder on an electronic device, the autoencoder comprising an encoder comprising a plurality of encoder layers and a decoder comprising a plurality of decoder layers; 
feeding a first input comprising [[a]] the sensor data into the encoder and successively processing the first input through the plurality of encoder layers to generate a first encoded input, wherein successively processing the first input comprises generating a first intermediate encoded input from one of the encoder layers prior to generating the first encoded input; 
feeding the first encoded input into the decoder and successively processing the first encoded input through the plurality of decoder layers to generate a first reconstructed output; 
feeding the first reconstructed output as a second input into the encoder and successively processing the first reconstructed output through the plurality of encoder layers, wherein successively processing the first reconstructed output comprises generating a second intermediate encoded input from one of the encoder layers; 
wherein generating the first intermediate encoded input comprises generating a first vector and generating the second intermediate encoded input comprises generating a second vector, and wherein the first and second vectors have a lower dimension compared to the first input, and
wherein the first intermediate encoded input and the second intermediate encoded input are generated from the same one of the encoder layers;
and computing a novelty score of the first input based on the first intermediate encoded input and the second intermediate encoded input, wherein computing the novelty score comprises computing a distance between the first vector and the second vector in a vector space; and 
outputting the novelty score.

2. (Canceled)

3. (Currently Amended) The method of Claim [[2]] 1, wherein the first vector and the second vector have the same dimension.

4. (Canceled)

5. (Currently Amended) The method of Claim [[4]] 1, wherein successively processing the first input through the plurality of encoder layers comprises generating a plurality of first vectors from a subset including at least some of the plurality of  encoder layers, and wherein successively processing the first reconstructed output through the plurality of 

6. (Previously Presented) The method of Claim 5, wherein computing the novelty score further comprises computing distances between the plurality of vector pairs.

7. (Original) The method of Claim 6, wherein computing the novelty score further comprises summing squares of the distances in the vector space.

8. (Original) The method of Claim 6, wherein the first and second vectors are represented in the vector space having orthogonal axes, and wherein prior to computing the distances, the method comprises rotating the axes based on a distribution of the first and second vectors in the vector space.

9. (Currently Amended) The method of Claim 8, wherein computing the distances between the plurality of vector 



11. (Currently Amended) The method of Claim 10, wherein the training dataset [[comprise]] comprises data such that a probability of [[a]] the novelty score exceeding a novelty threshold is lower than 1%.

12. (Original) The method of Claim 1, wherein the sensor data comprises manufacturing parameters collected from a manufacturing environment.  

13. (Canceled)

14. (Original) The method of Claim 1, wherein the first reconstructed output is not further processed through remaining ones of the encoder layers or through the decoder after generating the second intermediate encoded input from the one of the encoder layers.

15. (Currently Amended) An electronic apparatus for detecting novelty of [[a]] sensor data using a deep learning neural network model, the apparatus comprising:
[[a]] the deep learning neural network module comprising an autoencoder, the autoencoder comprising an encoder comprising a plurality of encoder layers and a decoder comprising a plurality of decoder layers; and

wherein the encoder is configured to receive from a test data generating module a first input comprising [[a]] the sensor data and to successively process the first input through the plurality of encoder layers to generate a first encoded input, wherein successively processing the first input comprises generating a first intermediate encoded input from one of the encoder layers prior to generating the first encoded input; 
wherein the decoder is configured to receive the first encoded input from the encoder and to successively process the first encoded input through the plurality of decoder layers to generate a first reconstructed output;
wherein the encoder is further configured to receive the first reconstructed output as a second input and to successively process the first reconstructed output through the plurality of encoder layers, wherein successively processing the first reconstructed output comprises generating a second intermediate encoded input from one of the encoder layers,
wherein generating the first intermediate encoded input comprises generating a first vector and generating the second intermediate encoded input comprises generating a second vector, and wherein the first and second vectors have a lower dimension compared to the first input, and
wherein the first intermediate encoded input and the second intermediate encoded input are generated from the same one of the encoder layers; 
wherein the deep learning neural network module is configured to compute a novelty score of the first input based on the first intermediate encoded input and the second intermediate encoded input, wherein computing the novelty score comprises computing a distance between the first vector and the second vector in a vector space; and
[[a]] the novelty metric output module configured to output the novelty score.

Claims 16-28. (Canceled) 

29. (Currently Amended) A non-transitory computer-readable medium having stored thereon executable instructions that when executed cause a computing device to perform steps for detecting novelty of [[a]] sensor data using a deep learning neural network model, the steps comprising:
providing [[a]] the deep learning neural network model comprising an autoencoder on an electronic device, the autoencoder comprising an encoder comprising a plurality of encoder layers and a decoder comprising a plurality of decoder layers; 
feeding a first input comprising [[a]] the sensor data into the encoder and successively processing the first input through the plurality of encoder layers to generate a first encoded input, wherein successively processing the first input comprises generating a first intermediate encoded input from one of the encoder layers prior to generating the first encoded input; 
feeding the first encoded input into the decoder and successively processing the first encoded input through the plurality of decoder layers to generate a first reconstructed output;
,
wherein generating the first intermediate encoded input comprises generating a first vector and generating the second intermediate encoded input comprises generating a second vector, and wherein the first and second vectors have a lower dimension compared to the first input, and
wherein the first intermediate encoded input and the second intermediate encoded input are generated from the same one of the encoder layers; and
computing a novelty score of the first input based on the first intermediate encoded input and the second intermediate encoded input, wherein computing the novelty score comprises computing a distance between the first vector and the second vector in a vector space; and
outputting the novelty score.

Claims 30-42. (Canceled) 






Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are a deep learning neural network module and a novelty metric output module in Claim 151.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance

Claims 1, 3, 5-12, 14, 15, and 29 in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 15, and 29

Performing novelty detection by using data derived from two of the same intermediate layers in an encoder of an neural network-based autoencoder structure and using this data to compute a novelty score using vector representations of and distances between this data, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Wang et al. (“Generative Neural Networks for Anomaly Detection in Crowded Scenes”) discloses an autoencoder used for anomaly detection, but fails to disclose an autoencoder that uses two types of intermediate encoded input data to compute a novelty score, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  Further, Burchard (US 20180039239 A1) discloses using a computational network to learn and predict time-series data using an autoencoder structure, but fails to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al, “Generative Neural Networks for Anomaly Detection in Crowded Scenes”, Oct. 29, 2018, IEEE Transactions on Information Forensics and Security, Volume: 14, Issue: 5, pp. 1390-1399.
Burchard (US 20180039239 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There appears to be sufficient structural support for the deep learning neural network module and the novelty metric output module in at least Figure 11 and its associated description in the originally filed specification, filed on 3/5/2020.